Citation Nr: 1745092	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  08-29 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for status post bunionectomy of the right foot.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in New York, New York. 

By way of history, in July 2006 the Veteran filed an increased rating claim seeking a rating in excess of 10 percent disabling for a right foot disorder.  A February 2007 rating decision continued the Veteran's 10 percent rating.  The Veteran filed a timely disagreement in October 2007, and asserted that her condition had worsened.  In an April 2008 rating decision, a temporary evaluation of 100 percent was assigned effective April 13, 2007, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned as of June 1, 2007.  Thereafter, a statement of the case (SOC) was issued in October 2008.

The case was subsequently appealed to the Board, and in a June 2012 decision the Board noted that the claims file indicated the Veteran failed to file a timely substantive appeal following issuance of the October 2008 SOC.  The Board further noted that the Veteran's representative indicated a substantive appeal was completed in October 2008.  The Board additionally noted that the RO had not adjudicated whether a timely substantive appeal had been perfected and the issue was remanded.  A supplemental SOC issued in October 2014 determined that a timely substantive appeal had been perfected.  

The case was returned to the Board, and in March 2016 the Board again remanded the case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination to determine the current nature and severity of the Veteran's great right toe.  The Board notes that a VA examination was obtained in May 2016 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that in an August 2016 statement the Veteran asserted that a surgical procedure provided by the VA deformed her right great toe resulting in a shortened toe that "floats up off the ground."  As a result, she asserted increased numbness, agonizing constant pain and reported walking with an increased limp requiring the use of a cane for ambulation and restricted mobility.  An October 2016 VA medical record noted that the Veteran was very frustrated with the outcome of her right foot surgery and that she felt the surgery was not done correctly.  She stated that she would like to be referred outside the VA for further treatment.  Accordingly, the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 due to treatment at the VA Medical Center have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Lastly, in her August 2016 statement, the Veteran claimed that her right foot disability resulted in unemployment.  Further, an August 2016 disability benefits questionnaire (DBQ) shows that the Veteran reported being unable to pursue work due to her right foot condition.  Moreover, in August 2017 the Veteran's representative asserted that the Veteran's right foot disability had resulted in unemployability and requested to amend the issue on appeal to include a claim for a TDIU.  As such, a claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted above, the Veteran filed an increased rating claim in July 2006.  The Veteran currently asserts that her right foot disability warrants a rating in excess of 10 percent disabling. 

With regard to the claim on appeal, the Veteran underwent a VA examination in May 2016.  During the examination, the Veteran was diagnosed with multiple post-surgical changes to the right first metatarsophalangeal (MTP) joint.  The Veteran reported chronic pain and flare-ups in which pain was aggravated by ambulation up to two blocks at which time the Veteran needed to stop and rest.  The examiner found the Veteran's right foot condition manifested by metatarsalgia and severe symptoms due to hallux rigidus.  The examiner further noted past surgeries for hallux valgus including the following: tarsal osteotomy/metatarsal head osteotomy surgery performed in 1992; partial replacement of the right first MTP joint with hemi-cap performed in 2007; and right first metatarsal head cheilectomy and arthrotomy of the first MTP joint performed in May 2015.  Surgical residuals included pain and stiffness.  Pain in the right foot was found on movement and weight-bearing.  It was noted that the Veteran used orthopedic shoes as an assistive device as a normal mode of locomotion.  

In August 2016, the Veteran submitted a DBQ for her right foot condition.  The examiner diagnosed the Veteran with hallux rigidus with a date of diagnosis of 1992, metatarsalgia with a date of diagnosis of 2006, and a right foot injury with metatarsalgia with a date of diagnosis of 2006.  Past surgical procedures noted included bunionectomy in February 1992, resection of metatarsal head in April 2007, and first right MPJ joint re-surfacing in May 2015.  The examiner noted that the Veteran's initial joint replacement resulted in malalignment of the metatarsal cap and hypertrophic bone surrounding the joint.  A second surgery resected the hypertrophic first metacarpophalangeal joint (MPJ) exostoses which caused decreased ROM, further foot dysfunction and a shortened great toe.  The Veteran reported a dull arthritic pain upon rest and pounding throbbing pain with weight bearing.  Pain during flare-ups was reported as seven on a scale to ten.  In addition, she reported an inability to walk without icing and elevation afterwards.  The Veteran further asserted that she was isolated at home, was unable to pursue work, or socialize.  The examiner noted pain on use, pain on manipulation, swelling, and extreme tenderness of the plantar surfaces of the right foot.  In addition, the examiner noted decreased longitudinal arch height and marked deformity of the right foot.  The Veteran's hallux rigidus was manifested by severe symptoms with functional equivalent to amputation of the great right toe, dorsiflexion, definite tenderness under metatarsal heads and shortened plantar fascia of great right toe.  For functional loss and limitation of motion, the examiner found less movement than normal, weakened movement, pain on movement, pain on weight-bearing, disturbance of locomotion and interference with standing.  Similar findings were not recorded for the left foot.  Lastly, the Veteran was noted using a cane for ambulation in addition to orthotics.

In an August 2016 statement, the Veteran asserted that the cheilectomy procedure provided by the VA deformed her toe resulting in a shortened toe that "floats up off the ground."  She further asserted increased numbness and agonizing constant pain.  As a result, she reported walking with an increased limp, required use of a cane for ambulation and restricted mobility.  In addition, she asserted no ROM in her right toe and related muscular cramping in the sole of her foot.  

A November 2016 VA podiatry medical record shows the Veteran reported that since her most recent surgery in May 2015, she had pain and decreased ROM in the first MPJ of the fight foot.  She further stated that the first MPJ of the fight foot was significantly shortened and no longer touched the ground.  In addition, she asserted that prescribed orthotics did not "incorporate the first MPJ."  Upon examination, the physician noted that the right hallux was shortened, but relatively rectus.  With weight bearing, the toe was found dorsiflexed at the MPJ and did not touch the ground.  The physician further noted decreased ROM with limited dorsiflexion and pain.  Treatment options included further surgery.

In a February 2017 email to her treating physician, the Veteran asserted that since her May 2015 right great-big toe surgery her condition had worsened.  She stated that her toe had shortened, dorsiflexed over the implant, and that there was more pain with walking.  In a March 2017 reply email, her treating physician recommended total toe implant surgery to fix her right-great toe.  Additionally, March 2017 VA medical records also evidence recommendations for additional surgery to fix her MTP joint by adding another implant through surgery.

A June 2017 VA medical record shows that the Veteran requested a referral to see the podiatrist who performed her original right foot surgery.  The Veteran also reported that her current right foot condition kept her from leaving her apartment.  The medical record also shows that her physician compared a May 2017 imaging study and one performed in January 2011, and noted a progressive shortening of the right hallux proximal phalanx.

Lastly, an August 2017 private medical record shows that the Veteran was approved for referral to a private podiatrist, and that she was scheduled for a right 1st MTP arthroplasty on August 16.  An August 2017 email from the Veteran's private physician noted that she was referred to the pre-operation evaluation team.  However, no further medical records evidencing that the procedure was performed or an evaluation of the Veteran's current right foot condition following any performed surgical procedure has been received.  

Initially, the Board notes that evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that her right foot disability had worsened since her last VA examination, and recently added medical records evidencing that her condition required additional surgical correction, a remand is warranted for a new VA examination and to obtain any outstanding relevant VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In addition, the Veteran has claimed entitlement for a TDIU that is inextricably intertwined with the service connection issue currently on appeal.  Thus, that issue is remanded.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of her service-connected right foot disability.  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should also identify all right foot conditions caused or aggravated by her service-connected status post bunionectomy.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.71a, diagnostic codes 5276- 5284.  The examiner should also comment as to whether the Veteran's right foot disabilities result in actual loss of use of the foot, or more closely approximate severe, moderately severe, or moderate foot injuries.

3. After the above has been completed, take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include a VA examination to address the question of whether the Veteran's combined service connected disabilities impact her ability to secure and maintain substantially gainful employment and a Social and Industrial Survey of the Veteran.

4. Then, readjudicate the claims on appeal, to include the Veteran's claim for a TDIU.  If any decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

